By the Court

ElaNdeau, J.
Tbe only issue made by the pleadings in this case is upon tbe amount tbe Defendant Kumler agreed to pay for tbe land purchased by him from Ferguson; tbe latter claiming that the consideration was $1600, and tbe former that it was $985. The Defendant, under bis answer, cannot attack tbe sale of tbe land, as being a sham made to keep it from tbe creditors of Plaintiff, because be admits an indebtedness of $415 on tbe notes given for the consideration money.
Tbe fact that tbe deed expressed a consideration of $1600, and acknowledged tbe receipt of that sum, is not conclusive. Tbe real consideration may, in cases like tbe present, be shown, notwithstanding tbe receipt. Tbe conversation between Plaintiff and Defendant concerning tbe sale of tbe land before giving tbe deed, offered in tbe early part of the Plaintiff’s testimony, was clearly admissible under tbe issue; it gave the Plaintiff’s version of tbe negotiation which term*445inated in tbe sale of tlie land, and wbat be claimed was the real consideration.
On an issue of this hind the actual value of the land at the time of the sale, bears very materially. If it was worth as much or-more than $1600, it would go to increase the probability of the Plaintiff’s theory. If on the other hand it should turn out not to have been worth over $1000, it would very much strengthen the Defendant’s case. The referee was entitled to light of this fact.
“Whether Noah Sinks claimed that the Plaintiff was indebted to him or not, at the time of the sale, was wholly immaterial, because there was no issue that authorized testimony to invalidate the deed. And it is not at all clear, that under an issue of fraud directly made upon the deed, the mere claim that the grantor was indebted, would be admissible.
The evidence was quite conflicting as to what the real consideration was understood to be between the parties, and in such cases, as we have frequently held, an appellate Court should not interfere. From a careful examination of ail the testimony, any mind might hesitate as to which view to adopt, that of the Plaintiff or the Defendant. The referee may have been influenced by some circumstances that cannot be made to appear on paper, and it is for just that reason we refrain from meddling with his findings. Our views upon this question are given in the case of Martin vs. Brown, 4 Minn. R., 282, by the Chief Justice, and in several other cases which preceded it.
The order must be affirmed,